DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 62/987,908 filed on 03/11/2020, is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm et al. (US 2015/0067295), hereinafter Storm in view of Jensen et al. (US .
Regarding claims 1, 13, and 20, taking claim 13 as exemplary, Jensen teaches a system for optimized re-striping in an erasure encoded storage, the system comprising: a hardware processor configured to: 
receive a request to re-stripe a plurality of data blocks arranged as a tile (Storm, [0131], To store the encoded data slices of a partition 1 of slice grouping 1, a controller 86 generates write commands as memory control information 174 such that the encoded slices are stored in desired locations (e.g., permanent or temporary) within memory 88; [0141]; [0146], ) in the erasure encoded storage (Storm, [0066], [0069], dispersed storage (DS) error encoded data storage ), wherein the request comprises a desired tile width (Storm, [0146], The de-slicing module 204 de-slices the sliced encoded data 158 into encoded data segments 156 in accordance with a pillar width of the error correction encoding parameters received as control information 190 from the control module 186; [0148], the de-segmenting information indicates how the rows and columns of data segments are to be rearranged to yield the data partition 120); 
identify (1) a number of data blocks in the tile (Storm, [0105], a segment processing module 142 receives a data partition 120 that includes 45 data blocks (e.g., d1-d45)) and (2) a width of the tile (Storm, [0102], identifying an error correction encoding scheme … a pillar width); 
determine a maximum number of data blocks that do not need to be rearranged when reconfiguring the tile to the desired tile width; 
determine a tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile; and 
re-stripe the tile in accordance with the tile reconfiguration (Storm, [0148]).
Storm teaches an error encoded storage environment, nevertheless, Storm does not explicitly teach an erasure encoded storage environment, as claimed. Storm does not explicitly teach determine a maximum number of data blocks that do not need to be rearranged when reconfiguring the tile to the desired tile width; and determine a tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile, as claimed.
However, Storm in view of Jensen teaches a tile in an erasure encoded storage (Jensen, [0045], [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Storm to incorporate teachings of Jensen to include erasure encoded storages as the error encoded data storages (in Storm). A person of ordinary skill in the art would have been motivated to combine the teachings of Storm with Jensen because it improves efficiency and reliability of the storage system disclosed in Storm by providing erasure codes which reduces storage cost for storing replicated data (Jensen, [0003]).
The combination of Storm does not teach determine a maximum number of data blocks that do not need to be rearranged when reconfiguring the tile to the desired tile width; and determine a tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile, as claimed.
determine a maximum number of data blocks that do not need to be rearranged when reconfiguring the tile to the desired tile width (Bolkhovitin, [0085], determines a new data layout such that a minimal number of data blocks are copied to the newly added storage device in the one or more of the data storage devices 120; [0083]; [0084], 2, 3 or 4 storage nodes); 
determine a tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile (Bolkhovitin, [0085], determines a new data layout such that a minimal number of data blocks are copied to the newly added storage device in the one or more of the data storage devices 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Storm to incorporate teachings of Bolkhovitin to determine a new layout such that a minimum number of data blocks are moved/transferred when data needs to be rearranged. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Storm with Bolkhovitin because it improves efficiency of the storage system disclosed in the combination of Storm by minimizing the amount of data moved in the storage system (Bolkhovitin, [0085]). 
Claims 1 and 20 have similar limitations as claim 13 and they are rejected for the similar reasons.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Storm, Jensen, and Bolkhovitin as applied to claim 1 above, and further in view of Natanzon et al. (US 10,114,581), hereinafter Natanzon.
Regarding claim 10, the combination of Storm teaches all the features with respect to claim 1 as outlined above. The combination of Storm further teaches the method of claim 1, wherein a coordinator node performs re-striping (Storm, [0135], DST processing section 82; [0144], The DS error decoding module 182 includes … a de-slicing module 204, an error decoding module 206 … a de-segmenting processing module 210, and a control module 186; Fig.13; Fig. 16) and wherein a centralized metadata service (MDS) determines configurations (Bolkhovitin, [0057],  controller system 130 includes … memory 206; [0065], the remap module 242 includes a data layout function generator 244; Fig. 2) and delivers node assignments to the coordinator node in special storage mapping messages.
The combination of Storm does not explicitly teach delivers node assignments to the coordinator node in special storage mapping messages, as claimed.
However, the combination of Storm in view of Natanzon teaches delivers node assignments to the coordinator node in special storage mapping messages (Natanzon, Col.19, line 57 – Col.20, line 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Storm to incorporate teachings of Natanzon to send mapping information to a destination node. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Storm with Natanzon because it improves efficiency of the storage system disclosed in the combination of Storm by communicating metadata information with other storage services.

Allowable Subject Matter
Claims 2-9, 11-12, and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites “The method of claim 1, wherein determining the tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile further comprises calculating tile configurations for all possible tile widths that the number of data blocks is divisible by prior to re-striping the tile.”
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 1 and 2 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 2 is allowable. Claims 3-7 and 14-19 recite similar limitations and they are objected for the similar reasons.
Claim 8 recites “The method of claim 1, further comprising: prior to determining the maximum number of the data blocks: determining that at least one intermediate tile width exists between the width of the tile and the desired tile width such that the number of data blocks is divisible by the at least one intermediate tile width; determining at least a second maximum number of data blocks that do not need to be rearranged; and determining a second tile reconfiguration with the at least one intermediate tile width that does not rearrange the second maximum number of the data blocks of the tile, wherein determining the maximum number of the data blocks that do not need to rearranged when reconfiguring the tile to the desired tile width is based on the second tile reconfiguration.”
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 1 and 8 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 8 is allowable. Claim 9 recites similar limitations which is objected for the similar reasons.
Claim 11 recites “The method of claim 10, further comprising: subsequent to re-striping the tile to the desired tile width, sending a completion message to the MDS, wherein the MDS is configured to: store (1) an initial tile configuration of the re-striped tile and the width and (2) the second tile reconfiguration of the re-striped tile and the desired tile width; and deliver new mapping messages to all the storage nodes to confirm completion of the re-striping, wherein the storage nodes drop all data and metadata associated with the initial tile configuration of the re-striped tile.”
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 1, 10, and 11 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 11 is allowable.
Claim 12 recites “The method of claim 1, wherein the maximum number of data blocks is determined based on the number of data blocks in the tile and a maximum possible fraction Smax, wherein 
    PNG
    media_image1.png
    15
    198
    media_image1.png
    Greyscale
and wherein n is the width of the tile and m is the desired tile width.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 1 and 12 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 12 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NANCI N WONG/Primary Examiner, Art Unit 2136